Exhibit 24.1 POWER OF ATTORNEY Each of the undersigned officers and directors of Navidea Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), does hereby constitute and appoint Ricardo J. Gonzalez and Brent L. Larson as his or her agents and lawful attorneys-in-fact, or either one of them individually with power to act without the other, as his or her agent and lawful attorney-in-fact, in his or her name and on his or her behalf, and in any and all capacities stated below: ● To sign and file with the United States Securities and Exchange Commission the Annual Report of the Company on Form 10-K (the “Annual Report”) for the fiscal year ended December 31, 2015, and any amendments or supplements to such Annual Report; and ● To execute and deliver any instruments, certificates or other documents which they shall deem necessary or proper in connection with the filing of such Annual Report, and generally to act for and in the name of the undersigned with respect to such filing as fully as could the undersigned if then personally present and acting.
